Title: Memorandum Books, 1784
From: Jefferson, Thomas
To: 


          1784.
          
            
              Jan.
              1.
              
              Paid Mrs. Gheeseland to this day for myself £13–2–6. Note this is a guinea a week or 5/ a day for lodging and 2/6 a day for wood.
            
            
              
              3.
              
              Pd. for corn £2–16–3. Charge 14/1 of it to Colo. Monroe.
            
            
              
              4.
              
              Pd. Mrs. Gheeseland for servt. to New year’s day £4–7–6. Note this was at half a guinea a week.
            
            
              
              Began this day to dine with Mrs. Gheeseland.
            
            
              
              5.
              
              Pd. Plane the barber 12/6—sundries 9/6 door lock 15/.
            
            
              
              Pd. Wm. Coe the taylor for Jos. Dowson £2–16.
            
            
              
              Pd. do. for himself 38/8.
            
            
              
              7.
              
              Pd. Davidson for sundries £3–5–5.
            
            
              
              Pd. for 4. shirts for Bob 30/0.
            
            
            
              
              8.
              
              Pd. barber to Jan. 1. 13/.
            
            
              
              Pd. for little house £3–15. Charge 37/6 of it to Colo. Monroe.
            
            
              
              10.
              
              Pd. for shoeing horse 7/6—shoemaker 3/9.
            
            
              
              14.
              
              Gave Bob to buy 2. blankets 30/.
            
            
              
              23.
              
              Gave in Charity 1/8.
            
            
              
              26.
              
              Pd. for book shelves 27/6.
            
            
              
              30.
              
              Pd. for 3. bush. corn 18.—31. For 2 bush. do. 11/.
            
            
              Feb.
              1.
              
              Pd. barber for 1. month 20/.
            
            
              
              3.
              
              Pd. portage of books from Philada. 3/9.
            
            
              
              Bob begins with a barber @ 15/ per month.
            
            
              
              5.
              
              Pd. Mrs. Gheeseland for 31. days viz. to last of Jan. as follows
            
            
              
                 lodgg. breakfast &c.  @ 5/ }= 12/6 pr. day £19–7s–6d.   dinner @ 2/6  wood @ 2/6  servt. @ 2/6 
            
            
              
              Pd. her for makg. 6. cravats 6/—pd. for a chrystal 2/6.
            
            
              
              9.
              
              Pd. shoeing horse 3/9.
            
            
              
              10.
              
              Pd. for barber’s apparatus for Bob 30/—chrystal 2/6.
            
            
              
              13.
              
              Pd. for half a quire lre. paper 1/10½—shavg. box for Bob 7/6.
            
            
              
              Pd. towards exp. Colo. Monroe’s servt. to Virginia 37/6.
            
            
              Feb.
              14.
              
              Pd. washing 30/—ribbon 2/.
            
            
              
              Recd. from Mr. Ambler (as treasurer) B. Harrison’s bill on Holker for 433⅓ Dollars.
            
            
              
              17.
              
              Sold the sd. bill to Mr. Stone. Recd. 100. Doll. in part.
            
            
              
              Bot. B. Harrison’s bill on Holker in favr. Colo. Monroe for 96. Doll. & pd. him 50. Doll. in part.
            
            
              
              18.
              
              Inclosed the bill for 96. Doll. last mentd. to Saml. House to lodge proceeds in American bank.
            
            
              
              
              
              Paid for 7. pecks corn 10/6.
            
            
              
              21.
              
              Paid Mr. Hall for a ton of hay £6.
            
            
              
              22.
              
              Gave Bob for expences to Baltimore 22/6.
            
            
              
              23.
              
              Pd. for 1 doz. sticks sealing wax 12/.
            
            
              
              25.
              
              Moved to Mr. Dulany’s house.
            
            
            
              
              28.
              
              Pd. carpenter 3/9.
            
            
              Mar.
              1.
              
              Pd. for sundries from Feb. 24. to this day for myself £13–9.
            
            
              
              Pd. in same time for houshold expences £15–1–2. Charge half to Col. Monroe.
            
            
              
              2.
              
              Pd. Mrs. Gheeseland in full from Feb. 1. to 25. as follows. lodgg. breakft. &c. 5/ dinnr. 2/6 wood 5/ servt. 2/6 = 15/ per day, so paid for 25 days £18–15.
            
            
              
              On settlemt. accts. with Colo. Monroe to this day I owe him £6–7s–8d.
            
            
              
              Pd. for candles 2/6.
            
            
              
              4.
              
              Borrowed of Colo. Monroe 25⅓ Doll.
            
            
              
              Pd. Monroe of the livery stable to this day, viz. 3. horses 1. month 36⅓ D. I still owe him for that time 3⅔.
            
            
              
              6.
              
              Recd. from B. Harrison junr. his bill on Holker for 333⅓ D. on account of Treasury for my allowance as delegate.
            
            
              
              Pd. for candles 3/4.
            
            
              
              Recd. of Colo. Stone in part for bill sold 17th. supra 100.D.
            
            
              
              Pd. Colo. Monroe in full the two balances of 2d. & 4th. supra £15–17–6.
            
            
              
              7.
              
              Borrowed Colo. Monroe 4/2—gave in Charity 4/2.
            
            
              
              Remember to credit him half of 4. bottles wine from Mann’s in Nov.
            
            
              
              Pd. Chalmers for silver cover to ivory book £3.
            
            
              
              8.
              
              Pd. Dowson for 6. knives & forks 15/ tureen 8/4.
            
            
              
              Pd. for a cord of hiccory £3—cutting it 4/.
            
            
              
              10.
              
              Pd. Monroe of the livery stable in full 50/—his horseler 2/6.
            
            
              
              11.
              
              Pd. pr. of shoes for Bob 12/6—6. ℔ candles 15/—6 ℔ coffee 9/.
            
            
              
              13.
              
              Pd. for penknife 2/6—3. table cloths £5–15–6—7⅛ ℔ db. refd. sugr. 21/4½.
            
            
              
              Pd. for letter paper = 2 quire 20/—apples 7/6.
            
            
              
              14.
              
              Settled houshold exp. &c. with Colo. Monroe & recd. balance £6–2–10.
            
            
              
              Pd. makg. 2. pr. sheets 8/ do. 12 towels 12/.
            
            
              
              15.
              
              Pd. for 7½ bushels corn 45/.
            
            
            
              Mar.
              16.
              
              Recd. of Colo. Stone balce. of my bill 133⅓ Doll.
            
            
              
              
                
                  
                    Pd. necessaries viz. 
                    Clarke a 3 qt. bowl 27/6. 2 qt. do. 20/ cruets 20/
                  
                  
                    
                    Shoemaker 1½ doz. shal. plates 11/3 ½ doz. deep do. 4/2
                  
                  
                    
                    Graham’s 2. butter boats 5/
                  
                  
                    
                    Biggs’s 2. ale glasses 2/6
                  
                  
                    
                    Randall’s 2. table cloths £4.
                  
                
              
            
            
              
              17.
              
              Gave in charity 22/6—do. for Colo. Monroe 15/.
            
            
              
              18.
              
              Pd. washg. woman in full 37/6—I am to give 5/ a week.
            
            
              
              Pd. 2. doz. eggs 2/6.
            
            
              
              19.
              
              Pd. 9 ℔ beef @ 8d. 6/—cord hiccory 40/ cording 1/ carting 3/ cutting 4/.
            
            
              
              20.
              
              Pd. a turkey 7/6—7 pullets 14/.
            
            
              
              Delivd. Harrison’s bill for 333⅓ D. on Holker to Mr. James Maury to negotiate, send me 100.D. & place balce. in bank.
            
            
              
              21.
              
              Pd. making 5. table cloths 10/.
            
            
              
              22.
              
              Sent Chevalr. D’Anmours for 12. spoons £17–16–6 (houshd. exp.).
            
            
              
              Houshd. exp. 1/10½.
            
            
              
              23.
              
              Pd. houshd. exp. 6. cabbages 2/6 a peck potatoes 1/6 a duck 22½d a pullet 22½d ½ cord oak 12/6 cordg. 5d. cartg. 1/6 } 22/2
            
            
              
              14. bush. oats £2–12–6 (stable exp.).
            
            
              
              Pd. for sweepg. chimney 3/9 5. wine glasses 3/4.
            
            
              
              Pd. houshd. exp. mustard 1/10½ 4. punch glasses 12/ 2. small tureens 8/9 3 ℔ rice 2/. } 24/7½
            
            
              
              25.
              
              Borrowed of Colo. Monroe 35/.
            
            
              
              Pd. barber for the months of Feb. & Mar. 40/.
            
            
              
              26.27.
              
              Pd. houshd. exp. 2. doz. eggs 2/. } £2–7s–2d4. yds. oznabr. 5/4 6. ℔ brown sug. 5/7 5. qts. molasses 6/3 1 ℔ flour 6d. yest 1/3 doz. bottles 24/ ½ gross corks 2/6
            
            
              
              Pd. Register of land office for Fras. Hopkinson, Philada. 22/6.
            
            
              
              Pd. hhd. exp. 3. ℔ rice 2/—28. Fish 1/3—29. Turkey 6/.
            
            
            
              
              Settled with Colo. Monroe & recd. balance £18–12.
            
            
              
              30.
              
              Gave in charity 15/.
            
            
              
              Pd. for great seal to 2. papers for F. Hopkinson 25/6.
            
            
              
              
                
                  
                    Pd. hhd. exp. 13 ℔ sugar 30/4 wood 27/6 cordg. &c.   12. dishes £2–11— fish &c. 15/ oysters 2/6 2 doz. eggs 2/
                    
                       

                    }
                     £6–8–4
                  
                

            
            
              
              Corkscrew 5/. rope for halters 5/.
            
            
              Apr.
              1.
              
              Pd. hhd. exp. turkey 7/6—basket 1/3 10. bush. corn 50/ 3. ℔ candles 7/6 = 3–6–6.
            
            
              
              Lent Mr. Bannister £3–10.
            
            
              
              2.
              
              Pd. hhd. exp. 1000 nails 18/9 4 ℔ butter 10/.
            
            
              
              3.
              
              Lent Mr. Bannister £3.
            
            
              
              4.
              
              Settled with Colo. Monroe balance due me £4–15–9.
            
            
              
              Recd. from him £4–8–3. Still due 7/6.
            
            
              
              Pd. houshold exp. 14/6.
            
            
              Apr.
              5.
              
              Pd. shoeing horse 22½d 5 qts. bottled cherries 10/ milk 1/1.
            
            
              
              6.
              
              Pd. Partout balance of provn. bill 25/—advanced do. 16/8.
            
            
              
              Recd. from James Maury 115. Doll. & Turnbull & co.’s note for 200 D. for Harrison’s exch. on Holker (see Mar. 20).
            
            
              
               He has pd. out of it   to Dudley for spectacles for Jas. Madison  13⅔   to McPherson for a year’s prices current  4⅔   to Boinod & Gaillard for books 14/6.  
            
            
              
              7.
              
              Pd. for gloves 4/—for 5. pr. cotton stockings £3–5 inkglass 1/.
            
            
              
              Pd. Brewer for James Bannister a tavern acct. £2–15–9.Isaiah Meade for do. travelling exp. from Baltimore 17/6.James West for do. horse hire £3–7–6.
            
            
              
              Pd. Chalmers for martingal rings & buckle 15/.
            
            
              
              Pd. Shaw cabinet work £4–2–6.
            
            
            
              
              Pd. hhd. exp. viz. decanters &c. £2. pd. baker 150 loaves bread £3–15.
            
            
              
              8.
              
              Pd. for a China can 7/6—2 decanters 12/6 freight (hhd. exp.) 5/9. pd. for cyder 1/.
            
            
              
              9.
              
              Inclosed Mr. Curson by Mr. Mercer for liquors £12.
            
            
              
              Pd. Wm. McMurray subscrptn. for 2 maps 20/. Am to pay 30/ more on delivery.
            
            
              
              10.
              
              Pd. sundries hhd. ex. 2/10½—martingal 2/6.
            
            
              
              Settlemt. wth. Col. Monroe (includg. Mann’s bill) due to me £11–17–3.
            
            
              
              12.
              
              Pd. 2 bush. potatoes 15/—charity 1/.
            
            
              
              13.
              
              Recd. of Colo. Monroe balce. above £12–5. which was 22/3 more than balce.
            
            
              
              Pd. houshold expences £1–11–7.
            
            
              
              Pd. Partout provision bill 29/—advanced do. 31/.
            
            
              
              Pd. for pomatum 2/6 Bob shirts 2/6.
            
            
              
              14.
              
              Pd. for a turkey 7/6.
            
            
              
              15.
              
              Pd. houshold exp. £1–14–4½.
            
            
              
              16.
              
              Pd. do. 13/6.
            
            
              
              17.
              
              Pd. Shoemaker for do. £1–15–2.
            
            
              
              19.
              
              Pd. barber teaching Bob 2½ months 35/ owe him 2/6.
            
            
              
              Pd. for findg. horses 7/6.
            
            
              
              20.
              
              Pd. cord hiccory 25/ cording & carting 4/.
            
            
              
              Inclosed to Mrs. Hopkinson draught on Turnbull Marmie & co. for 100.D.
            
            
              
              22.
              
              Pd. for 2. sashes 10/—candles 6/6.
            
            
              
              23.
              
              Pd. 5. qts. milk 2/6—asparagus 8d.
            
            
              
              Pd. 10. bush. corn 52/6.
            
            
              
              24.
              
              Pd. for cyder 1/6.
            
            
              
              25.
              
              Recd. 100.D. from J. F. Mercer for balce. of Turnbull & co.’s note.
            
            
              
              Pd. hhd. ex. 5/.
            
            
              
              26.
              
              Pd. do. £2–10–8—charity 11½d—½ quire paper 1/3.
            
            
              
              27.
              
              Pd. hhd. exp. 21/10—charity 1/.
            
            
              
              28.
              
              Pd. 3. halters 15/ Partout kitchen furniture £4–6s—wood 25/6—provns. £6–16s–7d.
            
            
              
              30.
              
              Charity 22½d—3. quire paper 7/6.
            
            
              
              Recd. from Treasurer of Virginia Harrison’s bill on Morris 333⅓ D.
            
            
            
              May
              1.
              
              Pd. for 1. ℔ butter 2/.
            
            
              
              2.
              
              Settled with Colo. Monroe & recd. balance £9–7–6.
            
            
              
              Pd. Rachael for washing to end of April 30/.
            
            
              
              Pd. servt. for cooking 30/—ferrge. London town 2/6.
            
            
              
              Gave servt. 3/9—oranges 16d.—post rider 2/6—powder 6d baker 155. loaves £3–17–6 coffee 7/.
            
            
              
              Inclosed Harrison’s bill on Morris for 333⅓ Doll. to F. Hopkinson.
            
            
              
              4.
              
              Bacon 11 ℔ 11/.
            
            
              
              5.
              
              Side of veal 24 ℔ @ 10d. 20/—6. candles 7/6.
            
            
              
              7.
              
              1. ℔ butter 2/.
            
            
              
              Le Bas the barber for April 20/—Adam expences 15/.
            
            
              
              8.
              
              Milk 2/. pd. Coe the taylor 27/9.
            
            
              
              9.
              
              Houshold exp. 25/5.
            
            
              
              10.
              
              Recd. of the Intendant of Maryland to be repaid 233⅓ Dol.
            
            
              
              Pd. Dr. Murray in full £35–4.
            
            
              
              Pd. Mann in full 31⅓ Dol.
            
            
              
              Pd. Partout provision bill £18–7–7.his wages from Apr. 1. to May 11. @ 30. guineas a year £5–18s.
            
            
              
              Pd. for mending clothes 7/6—shoeing horses 22/6.
            
            
              
              11.
              
              Balance due me as delegate of Virga. to this day is 407⅓ D.
            
            
              
              Drew order on Treasurer to pay 407⅓ D. to J. Madison. Deductg. price of 2 pr. spectacles 27⅓ D. I still owe him 68⅔ D.
            
            
              
              Pd. for straps 5/—washg. 10/—barber 10/—milk 2/.
            
            
              
              Sold Colo. Monroe my books & houshold things at Annap. He is to pay Mr. Dulany my house rent £5–6–9½ and Frazer stable rent £6.
            
            
            
              
              Recd. his bill on Pringle for £47–10–7.
            
            
              
              Also another bill on do. for 33. Dollars.
            
            
              
              This leaves him in my debt 2029 Doll.
            
            
              
              Inclosed the bill of £47–10–7. to Mr. Curson to pay balance I owe him for the pretended James Bannister.
            
            
              
              Inclosed him also the bill for 33. Doll. to pay portage of my things to Philadelphia & remit balce. to me.
            
            
              
              Pd. for padlock 2/6.
            
            
              
              Gave Colo. Monroe’s servants 15/.
            
            
              
              Left with C. Thomson as specimen of coins 1.8 D.
            
            
              
              Pd. Middleton passage to Rockhall 10.D.
            
            
              
              Left Annapolis.
            
            
              
              Gave sailors at Rockhall 8/4.
            
            
              
              12.
              
              Pd. entertt. at Spencer’s Rockhall 31/.
            
            
              
              Pd. do. for reins for Phaeton 8/4.
            
            
              May
              13.
              
              Pd. entt. at Worral’s Chester 35/—horse-hire 45/—servt. 22½d.
            
            
              
              Pd. sadler 2/—oats at the Cross roads 2/4—dinnr. at the Buck 7/5.
            
            
              
              14.
              
              Pd. entt. at Bail’s Newcastle 22/8—servt. 1/6.
            
            
              
              Breakfast &c. Mrs. Withy’s Chester 6/9—barber 1/10½—servt. 11d.
            
            
              
              Pd. ferrge. Schuylkill 1/2—for a lock 2/6—play house 8/4.
            
            
              
              Gave Charity 1/6.
            
            
              
              15.
              
              Pd. for a lock 1/6—apples 1/—book 5/—hairpencils 2/1.
            
            
              
              Pd. for oranges 6/—bottles for colours 17/6.
            
            
              
              17.
              
              Pd. for book 9/—wax taper 3/—bark 3/9—gum 11d.
            
            
              
              Pd. for 2 tickets to see balon 15/.
            
            
            
              
              18.
              
              Pd. at Bell’s for books 26/3.
            
            
              
              19.
              
              Pd. the post for bringing my horse from Chester & carrying the hired one back £3–10—Bradford books 30/.
            
            
              
              Pd. for trifles 14/9.
            
            
              
              Recd. at the bank 100.D. Note this was the balance of the bill Harrison on Morris 333⅓ D. mentd. May 2. the residue 233⅓ D. having been remitted by F. Hopkinson to Annapolis for the Intendant to repay the money borrowed of him May 10.
            
            
              
              20.
              
              Pd. portage of my baggage by the stage 33/4.
            
            
              
              Pd. for a panther’s skin 45/.
            
            
              
              21.
              
              Pd. my bill at Lee’s £4–1–3.
            
            
              
              22.
              
              Pd. Dr. Bass for bark 7/6—pd. January book bindg. 25/ Aitken maps £6.
            
            
              
              Pd. for 2. bunches match 2d.—gave Patsy 7/6.
            
            
              
              23.
              
              Pd. silversmith work on travellg. box 30/—pd. for pincers 3/—map 7/6.
            
            
              
              24.
              
              Pd. Starr for boots £3.
            
            
              
              Settled with the bank & recd. balance 61½ Dollars.
            
            
              
              Gave Bob to buy stockings 15/.
            
            
              
              Pd. F. Hopkinson 3 years subscription to A. Phil. society 30/.
            
            
              
              Recd. from Colo. Monroe 270. Doll.
            
            
              
              25.
              
              Inclosed back to Colo. Monroe the 270. Doll. as they belonged to S. Hardy.
            
            
              
              Pd. for wafers 2/ sand 22½d—Aitken for maps 20/.
            
            
              
              Pd. Aitken for Jas. Madison for Blair’s lectures 35/.
            
            
            
              
              Pd. for Bole Armenic 11d.—repd. Jame his expences 15/.
            
            
              
              26.
              
              Pd. Boinod & Gaillard in full £4–13–10.
            
            
              
              Note  of this was for Colo. Monroe.
            
            
              
              Pd. for trunk 35/.
            
            
              
              27.
              
              Pd. for locks 6/9—putting them on 2/6—green bays 3/4½.
            
            
              
              Pd. Dudley £5–19–6—pd. for portmanteau 52/6. washing 27/.
            
            
              
              Pd. portage of my baggage to Princetown 19/—washing silk stockgs. 7/.
            
            
              
              Pd. Quarrier 15/—portage baggage to N. York 35/ 15/10.
            
            
              May
              28.
              
              Recd. frm. Superintendt. of finance 400.D. & order on Jas. Lovell in Boston for 550 D.
            
            
              
              Pd. barber £3–10—Mrs. Hopkinson in full £22–10–6.
            
            
              
              Pd. Mrs. House £7–12—McIlhenny the tailor £13-7.
            
            
              
              Pd. Heiltzheimer £7–17–6.
            
            
              
              Pd. Mr. S. House for Mr. Hardy for obtaing. protest on a note 17/6.
            
            
              
              Left with do. for Dr. Shippen 35/.
            
            
              
              Left with do. for Bob’s expences on his return 35/. Note he had before 35/ of mine remaining in his hands.
            
            
              
              Gave servts. at Mrs. House’s 22/6—pd. work for Patsy 10/.
            
            
              
              Left with F. Hopkinson for Wright for drawg. Gl. Washington £17–10.
            
            
              
              Gave Browse Trist 7/6.
            
            
              
              Pd. ferrge. Shamony 2/8—dinner at cross keys Bristol 17/2.
            
            
              
              Gave horseler 1/4—ferrge. Trenton 5/3 ferrymen 1/8.
            
            
              
              29.
              
              Pd. lodging &c. Trenton 30/6 horseler 1/8.
            
            
              
              Pd. breakfast &c. Princetown 11/ horseler 1/ barber 1/10.
            
            
            
              
              Pd. dinner &c. Brunswick 13/2.
            
            
              
              30.
              
              Pd. lodging &c. Woodbridge 29/.
            
            
              
              Pd. breakft. &c. Eliz. T. horseler 5d.
            
            
              
              Pd. ferrge. Second river 4/3. ferrymen 22d.
            
            
              
              Pd. ferrge. & ferrymen Hackinsack 6/.
            
            
              
                    New York currency. Dollars 8/
            
            
              
              Pd. sailors at Pauler’s hook 8/.
            
            
              
              Pd. ferrge. & ferrymen 13/6.
            
            
              
              31.
              
              Pd. Rivington for maps & books £3–4 chessmen 20/ bathg. cap 8/.
            
            
              
              Gave Patsy 8/—shoeing horse 3/—oranges 8/.
            
            
              June
              1.
              
              Pd. ferrge. to Long isld. 6/. ferrymen 1/9—ferrge. back 6/.
            
            
              
              3.
              
              Pd. for a box 6/—mendg. harness 2/.
            
            
              
              4.
              
              Pd. for map 2/—recd. back of money for portage of May 27. 19/2 Pensva. currcy.
            
            
              
              5.
              
              Pd. Rivington for Span. dict. £4. portage baggage to water 1/9 to Providence 8/.
            
            
              
              Gave Patsy 1/9—pd. for green bays 3/4—washing 32/.
            
            
              
              Pd. for oranges 3/6—hat 56/—pd. barber 14/.
            
            
              
              Pd. Mrs. Elsworth 6. days lodging &c. £17–3–4.
            
            
              
              6.
              
              Pd. lodging at Wilson’s Fort Washington 44/—pd. an express 8/.
            
            
              
              Pd. breakfast & dinner Mrs. Haviland’s Rye 26/.
            
            
            
              
                    Connecticut. Dollars 6/
            
            
              
              7.
              
              Pd. lodging Mrs. Wells’s, Stamford 21/.
            
            
              
              Pd. breakfast at Buckley’s, Fairfeild 8/—gave Patsy 3/.
            
            
              
              Pd. dinner Stratford 9/6—ferrge. Stratford river 5/.
            
            
              
              8.
              
              Pd. at Newhaven for 2. oz. bark 6/.
            
            
              
              Pd. mendg. lock, harness &c. 3/10.
            
            
              June
              9.
              
              Pd. washing 8/9—entertt. at the Coffee house Newhaven 51/6.
            
            
              
              Pd. breakfast 8/—dinner at Middletown 20/.
            
            
              
              10.
              
              Pd. at Hartford for ribbon 2/3—oats at Wethersfeild 1/8 Patsy 1/6.
            
            
              
              11.
              
              Pd. entertt. at Bull’s Hartford £2–2–8—ferrge. Connecticut river 2/.
            
            
              
              Pd. breakfast Bolton 6/—oats at Lebanon 1/4.
            
            
              
              Pd. at Norwich mendg. Phaeton 1/6.
            
            
              
              12.
              
              Pd. dinner, lodgg. &c. Norwich 21/.
            
            
              
              Pd. breakfast, dinner &c. at New London 19/10—ferrge. Thames riv. 6/10.
            
            
              
                    Rhode island state.
            
            
              
              13.
              
              Pd. lodging &c. Pokatuck bridge 20/.
            
            
              
              Pd. at South Kingston mendg. axletree 6/—gave Bob 2/.
            
            
              
              14.
              
              Pd. lodging &c. 18/2—ferrge. to Conannicut isld. 11/.
            
            
              
              Pd. ferrge. to Newport 6/—gave boat man 1/4.
            
            
              
              15.
              
              Pd. washing 6/—gave Patsy 1/6—expences riding 2/8.
            
            
              
              Pd. mending axle 24/—lost in change 4/—pd. washing 1/.
            
            
              
              16.
              
              Pd. entertt. at Almy’s, Newport £4–4—ferrge. from the island 8/.
            
            
            
              
              Pd. breakfast, Burr’s, Warren 12/—ferrge. Patucket river 3/.
            
            
              
              17.
              
              Pd. entertt. Chace’s Providence £2–14–6.
            
            
              
              18.
              
              Pd. lodging &c. Mann’s 21/4.breakfast, Ames’s, Dedham 8/9—arrived in Boston.
            
            
              
              19.
              
              Pd. for gloves 3/—20. Repd. Bob 6d.
            
            
              
              21.
              
              Recd. of Mr. Lovell for the United States in part of salary 170. Doll.
            
            
              
              Pd. for book 10/—portage 6/—Bob ferrge. to Chas. town 9d.
            
            
              
              Patsy 36/.—pd. ferrge. to Winnisimet 9/.
            
            
              
              22.
              
              Pd. lodging Salem 20/4½ do. for Mr. Campbell 8/4½.
            
            
              
              Pd. breakfast Ipswich 6/ do. Campbell 2/.
            
            
              
              Pd. ferrge. Parker river 4/6—oats Newberry 3/—ferrge. Merrimac 4/6.
            
            
              
              Pd. dinner Sandburn’s, Hampton 9/.
            
            
              
              23.
              
              Pd. for powder in Portsmouth 2/.
            
            
              
              24.
              
              Pd. oats & punch Folsom’s, Exeter 7/—barber 1/3.
            
            
              
              Pd. dinner Sandburn’s Hampton 9/.
            
            
              
              Pd. ferrge. Merrymac 4/6 barber in Newberry 1/6.
            
            
              
              25.
              
              Pd. oats Beverley 3/6 ferrge. to Salem 3/4.
            
            
              
              Gave in charity Marble head 1/4—oats & servt.’s dinner at do. 4/6.
            
            
              
              26.
              
              Recd. back from Patsy 6/—gave Bob for shoes 6/.
            
            
              
              Pd. Wood horse hire to and from Portsmouth £7–6.
            
            
              
              Pd. for pamphlets 10/.
            
            
              June
              29.
              
              Gave Patsy 6/—pd. for pamphlet 1/—for postage 18/.
            
            
              
              Gave in charity 6/8—pd. for paper, pomatum &c. 13/4.
            
            
              
              30.
              
              Pd. for gross of bottles 42/—for pr. breeches for Bob 12/.
            
            
              
              Sold Assaragoa to Neill Jamieson for £30. He is to bear expences of Bob & the horses to N. York, to furnish him there with 30 Dollars to carry him home, to send some porter, fish &c. to F. Eppes & remit balance to Jas. Buchanan for me.
            
            
            
              July
              1.
              
              Pd. for mailpelon 6/—gave Bob 37/—pd. for 4. doz. hock £7–4s.
            
            
              
              Recd. of James Lovell in part of R. Morris’s order 130. Doll.
            
            
              
              2.
              
              Pd. for apples 1/6—for repairs to Phaeton £3–17.
            
            
              
              Pd. for medecines 18/—pd. Thayer for bedding on shipboard £19–12s–7d.
            
            
              
              Pd. for apples 36/—oranges 18/—Patsy 12/—basons & glasses 11/.
            
            
              
              Pd. for washing 37/10—pd. taylor £3–8–2.
            
            
              
              3.
              
              Recd. James Lovell balance Rob. Morris’s order 250. Dollars.
            
            
              
              Pd. a taylor 10/—chamb. pots 5/—portage 4/.
            
            
              
              Recd. from Mr. Thos. Russell 700. Dollars for a bill drawn on Rob. Morris for so much.
            
            
              
              Pd. lodging &c. Colo. Ingersol £22–17.
            
            
              
              Pd. for a table, chair, &c. £7–10.
            
            
              
              Repd. Mr. Campbell for expences to Portsmouth £3–12.
            
            
              
              Pd. for Capillaire 12/—Patsy 18/—a servt. 6/.
            
            
              
              Pd. for washing 2/6—gave servt. 3/6.
            
            
              
              4.
              
              Pd. ferrge. to Charlestown 1/3.
            
            
              
              Pd. Wood for express to Colo. Humphries £12—ferrge. back 2/6.
            
            
              
              Pd. for 4. pillow cases 12/.
            
            
              
              Gave Mr. Williamos for servts. at Ingersol’s 12/.
            
            
              July
              5.
              
              Sailed from Boston at 4. o’clock A.M. in the Ceres Capt. St. Barbe.
            
            
              
              Note Boston is in Lat. 42°–25′ & Longitude from London 70°–56′.
            
          
          
          
          
            
              
              at Noon of every day.
              
              
            
            
              
               Latitude 
               Longitude 
               
              miles
               
               thermom. 
               Wind
              Miscellaneous circumstances.
            
            
              6. 
              
              
              
              148.
              
              
              
              
            
            
              7. 
                42–12
                63–25
              
              114.
              
                59½
               SSW.
               saw gannets & pettrils.
            
            
              8. 
                42–
                59–45
              
              158.
              
                65.
               SW.
               pettrels. hagdowns or sheerwaters.
            
            
              9. 
                42–46
                55–40
              
              185.
              
                64.
               WSW.
               pettrels. hagdowns.
            
            
              10. 
                44–19
                52– 3
              
              182.
              
                59.
               S.W.
               pett. hagd. soundings on the Grand bank.
            
            
              11. 
                44–57
                50– 8
              
              85.
              
                55.
               W.S.W.
               pett. hagd. myrhs. caught cod. saw whales.
            
            
              12. 
                45–34
                48– 1
              
              97.
              
                54.
               N.b.W.
               hagd. left the bank.
            
            
              13. 
                46– 7
                46– 5
              
              87.
              
                50.
               W.bN. to S.W.
               hagd. myrh.
            
            
              14. 
                46–27
                44–25
              
              73.
              
                54.
               SW. & W.
               hagd.
            
            
              15. 
                47– 7
                41–29
              
              129.
              
                57.
               SbW. SSE. SSW.
               pettr. hagd.
            
            
              16. 
                48–24
                36–55
              
              192.
              
                62.
               SSW. to WSW.
               pettr. hagd. shark.
            
            
              17. 
                48–33
                32–28
              
              168.
              
                64.
               WSW to WNW.
               pettr. hagd.
            
            
              18. 
                48–37
                28– 3
              
              177.
              
                64.
               W. to WNW.
               pettr. hagd. sharks.
            
            
              19. 
                48–11
                23–42
              
              176.
              
                60.
               WNW. to NW.
               hagd. gulls. portuguese man of war.
            
            
              20. 
                48–18
                20–20
              
              135.
              
                61.
               NW. NbE. W. & S.W. 
               hagd. saw 2 sail.
            
            
              21. 
                48–29
                15–29
              
              196.
              
                59.
               WbN. to N.W.
               hagd. a sail & spoke her.
            
            
              22. 
                48–51
                11–14
              
              171.
              
                61.
               W.
               hagd. a sail.
            
            
              23. 
                49–37
                 8–36
              
              116.
              
                62.
               W.
               hagd. 2 sharks. a whale spout.
            
            
              24. 
                49–57
                 5– 5
              
               139.2728.
              
                61.
               S.W.
               pettrils. gannet. 6 sail. soundings in 50. fathom water at 4. o’clock A.M. being 19. days complete from weighing anchor at Boston.
            
            
            
              
              
              
              
              
              
              
              
               at 10. P.M. made the light house at Silly.
            
            
              26. 
              
              
              
              
              
              
              
               landed at West Cowes.
            
          
          
          
            
              
              Note the above 2728 miles are geographical & show the distance by the log from noon to noon, except the 6th. which gave our run from Cape Cod (from which the departure was taken at 3. P.M. of the 5th.) to noon of the 6th. After making the lighthouse at Silly no observations were taken. The winds were so favourable through the whole passage that we never deviated from the direct course more than was necessary to avoid shoals &c. of course. It gives the distance of the run from Cape Cod to soundings in 50. fathom off the mouth of the channel.
            
            
              
              25.
              
              Gave servants on board the Ceres 12. dollars.
            
            
              
                    Sterling money.
            
            
              
              26.
              
              Paid barber at Cowes 1/. breakfast at do. 1/.
            
            
            
              
              Paid in part for Custom house fees at Cowes, passage & portage to Portsmouth, & entertainmt. there 30/6.
            
            
              
              27.
              
              Pd. balance of do. to this morning 21/.
            
            
              
              Pd. Dr. Meek a visit to Patsy 21/ pamphlet 2/6 nuts 6d.
            
            
              
              28.
              
              Pd. Dr. Meek 21/ pd. for knife, lock & other trifles 32/10 nurse 2/.
            
            
              
              Pd. for washing 10/6 newspaper 3d.
            
            
              
              29.
              
              Pd. barber 2/ nuts 10½d turnpikes to Farnham, Titchfeild, Gosport 2/ gave postillion 2/—ferrge. Gosport to Portsmouth 1/ newspaper 3d.
            
            
              
              30.
              
              Pd. for purses 9/ barber 1/ apothecary 2/6 chaise hire 22/5.
            
            
              
              Pd. entt. at Bradley’s (Crown inn) £5–16—servts. 18/6—portage 10/6.
            
            
              
              Pd. seastores 7/6—cups & saucers 1/6.
            
            
              
              31.
              
              Pd. Capt. Grey passage to Havre de grace £8–8 do. for port duties 32/0.
            
            
              
                    French coin. viz. Livres or francs, sous & deniers
            
            
              July
              31.
              
              Pd. portage from water side at Havre to the inn 11f8.
            
            
              
              Pd. for coffee 12.s. broker attendg. me to Commandant 6f.
            
            
              
              Pd. coffee & liqueurs 1f. mendg. phaeton 6f4. books 4f10.
            
            
              Aug.
              1.
              
              Pd. barber 1f4 coffee 14s. for an Umbrella 19f.
            
            
              
              Gave James to bear expences &c. to Rouen 72f.
            
            
              
              2.
              
              Pd. for cord 3s. fruit 2s. ribban 1f6 coffee 1f barber 12s.
            
            
              
              3.
              
              Pd. for 4. portmanteau straps 6f4—gave servts. 7f12.
            
            
              
              Pd. entertt. at Mahon’s (l’aigle d’or) 102f8—coffee 12s. servt. 12s.
            
            
              
                Pd. posthorses to  la Botte 7f10   Bolbec 5f12½   Aliquerville  3f15   Yvetot 5f12½   Barentin 7f10   Rouen 7f10  
            
            
            
              
              Gave the several postilions 13f1.
            
            
              
              Gave in charity 15s.
            
            
              
              Recd. back from James of the money given him 36f.
            
            
              
              4.
              
              Pd. for books 5f10—knife 2f15—lock 10s.—coffee & servt. 14s.
            
            
              
              Pd. portage 1f4—do. to Paris 36f5—nuts &c. 6s.
            
            
              
              5.
              
              Pd. entt. at Hays’s (Pomme de pin) Rouen 30f12 servts. 4f16.
            
            
              
              Pd. for coffee 1f8.
            
            
              
              Pd. Pont-Saint-Ouen horses 5f12½—postillion 1f17½ charity 1f10.
            
            
              
              Vaudreuil. horses 5f12½—postillion 1f17½.
            
            
              
              Gaillon. horses 7f10—postillion 2f10—charity 10s.—fruit 6s.
            
            
              
              Vernon. horses 5f12½—postillion 1f17½—charity 10s.—fruit 12s.
            
            
              
              Bonnieres. horses 5f12½—postillion 1f17½—charity 2f8.
            
            
              
              Mantes. horses 5f12½—postillion 1f17½—seeing church 1f10.
            
            
              
              Meulan. horses 7f10—postillion 2f10.
            
            
              
              Triel horses 3f15—postillion 1f5.
            
            
              
              6.
              
              Do. supper & lodging 11f2—servts. 18s.
            
            
              
              St. Germain’s. horses 5f12½—postillion 1f17½.
            
            
              
              Marly for seeing works 2f8.
            
            
              
              Nanterre. horses 5f12½—postillion 1f17½—charity 1f4.
            
            
              
              Paris. horses 7f10—postillion 4f10.
            
            
              
              Pd. for clothes for Patsy 167f.—for a map 3f.
            
            
              
              Pd. for 1½ aune cambrick 22f10—for 14. aunes edging @ 4f = 56f.
            
            
            
              
              Pd. for a pr. lace ruffles 120f.
            
            
              Aug.
              7.
              
              Pd. for a hat 24f.—pd. Molini for books 58f.
            
            
              
              Pd. Gaspard houshold expences 15f17.
            
            
              
              8.
              
              Book 12f—Gaspard hhd. xpenc. 6f14.
            
            
              
              9.
              
              Gaspard hhd. xp. 17f.
            
            
              
              10.
              
              Do. for shaving apparatus 15f—ferrge. to & from Passy 1f4.
            
            
              
              Pd. for sword 96f—belt 3f.
            
            
              
              Pd. house rent for 6. days in the Hotel d’Orleans rue Richlieu 72f.
            
            
              
              Pd. for a book 3f—clothes for Patsy 27f8.
            
            
              
              Gave servts. 31f12—clothes for Patsy 58f18—servt. 1f2.
            
            
              
              Pd. portage of my baggage to the Hotel d’Orleans rue Petits Augustins 3f.
            
            
              
              I am to give 20. Louis a month for my rooms there.
            
            
              
              Pd. the Traiteur 47f the garçon 1f2.
            
            
              
              Pd. Gaspard hhd. xp. 26f18.
            
            
              
              11.
              
              Pd. for a box of wicks for lamps 18s.—books 13f.
            
            
              
              12.
              
              Pd. for books 16f2.
            
            
              
              13.
              
              Pd. for clothes for Patsy 36f—Gaspard hhd. xp. 37f.
            
            
              
              Pd. for a cane & string 13f10.
            
            
              
              14.
              
              Pd. Dubuquoy for clothes &c. in full 681f5 garçon 1f5.
            
            
              
              Gave another garçon 2f8.
            
            
              
              Pd. Milon for kneebuckles 24f—shoebuckles 48f.
            
            
              
              16.
              
              Put into hands of W. T. Franklin to buy copying press & books in London 16½ English guineas.
            
            
            
              
              Pd. for 6 pr. cambrick ruffles & making 27f.
            
            
              
              Pd. for a pr. of lace ruffles 120f—garçon 1f4.
            
            
              
              18.
              
              Gave in charity 36f.
            
            
              
              19.
              
              Pd. for 6 shirts & making 185f8—garçon 1f12.
            
            
              
              20.
              
              Employed Valet de Chambre @ 40 Louis a year & he feeds himself. Named Marc.
            
            
              
              Recd. from Mr. Barclay 2 doz. Madeira, 1½ doz. Frontignac & 1½ doz. Muscat.—pd. duty of do. & portage 27f.
            
            
              
              Recd. of Monsr. Grand on acct. of United States 5000f.
            
            
              
              Pd. for books 18f—paper &c. 3f—cheese 14f13—Patsy 1f4.
            
            
              
              Pd. for 18 doz. Bourdeaux @ 2f5 & the portage 498f12.
            
            
              Aug.
              21.
              
              Pd. for a seal 42f.
            
            
              
              Pd. for 12 coffee cups & saucers, 8 teacups & saucers & teapot 91f.
            
            
              
              Pd. for table furniture, viz. glasses, plated ware &c. 592f12 garçon 8s.
            
            
              
              Pd. for 6. shirts & making 132f.—house linen 113f.
            
            
              
              Pd. for 12 spoons & 12 silver forks 600f.
            
            
              
              23.
              
              Pd. for 1. doz. silver forks 300f—1 doz. table spoons 300f 2. ragout spoons 100f—a soup ladle 100f.
            
            
              
              Pd. for 2. pr. shoes 14f.
            
            
              
              Pd. Gaspard hhd. xp. 207f4.
            
            
              
              Pd. do. 17. days wages 34f—gave him 20f.
            
            
            
              
              Pd. Marc apparatus for shaving & combing 48f18paper &c. 13s—for pd. barber 15f12for pd. garçon 1f4—candles 3f15hhd. exp. 65f.
            
            
              
              24.
              
              Pd. for knives & forks 60f (Note the 2 dble. dozen cost 168f. but I retd. a cruet stand which made 108f of the price.).
            
            
              
              Pd. for plated ware 360f—garçon 15f—Patsy 1f16.
            
            
              
              25.
              
              Pd. for a book 30f—pd. Aury for stockgs. 308f.
            
            
              
              Pd. for 3 doz. phosphoretic matches 6f.
            
            
              
              26.
              
              Pd. year’s subscription Journal de Paris 30f.
            
            
              
              Recd. of Mr. Grand for United States 3000f.
            
            
              
              Gave Capt. Joel 12f—pd. his passage to London 120f.
            
            
              
              Repd. Marq. de Chastellux sbscrptn. for Encyclopedie 36f.
            
            
              
              Pd. at the Abbaie de Panthemont for Patsy 1500f.—charity 12s.
            
            
              
              28.
              
              Pd. for 4 teacups & saucers 24f.
            
            
              
              Pd. for sugar tongs, coolers &c. 81f—a book 8s—charity 4s.
            
            
              
              29.
              
              
                
                  
                    
                    
                    ₶ 
                    
                    
                    
                  
                  
                    Pd. Marc for 
                    articles of hhd. furniture
                    42–
                    10
                    }
                    his acct. from 23d. to 28th. inclusive
                  
                  
                    
                    hhd. xp. includg. the traiteur 
                    180–
                     8
                  
                  
                    
                    washing
                    9 
                    
                  
                  
                    
                    ribbon
                    1–
                     4
                  
                  
                    
                    
                    233–
                     2
                  
                
              
            
            
            
              
              30.
              
              Pd. Molini for books 58f—Frouillé do. 15f.
            
            
              Sep.
              1.
              
              Pd. for gloves 2f5—Courier de l’Europe & Leyden gazette 84f.
            
            
              
              Pd. coach hire @ 16 Louis pr. month to Aug. 31. inclusive 310f.
            
            
              
              Pd. coach man @ 2f pr. day to do. 48f.
            
            
              
              Pd. house rent @ 20. Louis pr. month to do. 352f.
            
            
              
              Pd. Legrand @ 50f pr. month to do. 16f (Note 1f5 a day of this is for dieting.).
            
            
              
              Pd. Marc @ 40 Louis pr. year to do. 29f.
            
            
              
              Overpaid do. 3f.
            
            
              Sep.
              2.
              
              Pd. tickets to Italian comedy 18f.
            
            
              
              3.
              
              Pd. for books 17f4.
            
            
              
              4.
              
              Ticket to Italian comedy 6f.
            
            
              
              5.
              
              Pd. Le Gras for books 40f.—pd. for do. 62f10.
            
            
              
              6.
              
              Pd. for 1. doz. teaspoons 86f–15s–6d.
            
            
              
              Pd. Marc for the Traiteur from Aug. 30. to Sep. 5. inclusive 112f.
            
            
              
              Pd. do. for other hhd. xp. from Aug. 29. to Sep. 5. inclus. 152f17.
            
            
              
              Pd. for lace ruffles 48f—for muslin do. 8f.
            
            
              
              7.
              
              Pd. at French comedy 6f—at Palais royal 4f8.
            
            
            
              
              8.
              
              Pd. for ruffles 48f—concert spirituel 6f.
            
            
              
              9.
              
              Pd. for books 11f—10. Pd. for do. 15f—do. 6f4.
            
            
              
              11.
              
              Pd. for handkerchiefs 72f.
            
            
              
              12.
              
              Gave Patsy 6f10.
            
            
              
              13.
              
              Pd. for books 1f10.
            
            
              
              Pd. Marc from Sep. 5 to 12 inclusive viz.
            
            
              
                ₶   s         for the Traiteur 75– 6   houshd. exp. 97–14   washing 10–13   coach license 9–   gloves 6– 6   books 1–16  200–15 
            
            
              
              Pd. for books 33f—for do. 18f—for do. 45f12—do. 9f.
            
            
              
              14.
              
              Pd. for books 10f16—do. 9f.
            
            
              
              15.
              
              Pd. for seeing gardens at Versailles 6f.
            
            
              
              16.
              
              Pd. for books 171f—do. 37f17.
            
            
              
              17.
              
              Pd. Lafontaine subscription for two locks 36f.
            
            
            
              
              Pd. Royez for books 10f6—pd. for do. 4f.
            
            
              
              18.
              
              Pd. for books 8f—do. 10f—do. 6f.
            
            
              
              Pd. for ticket to see balon 6f—pd. for books 12f.
            
            
              
              20.
              
              Recd. of Mr. Grand for the U. S. 5000f.
            
            
              
              Pd. Angenend taylor his bill 766₶–18s–9d.
            
            
              
              22.
              
              Pd. March expences Sep. 13—19 inclusive viz.
            
            
              
                  ₶   s   traiteur 82–10   hhd. exp. 99–17–6   pomatum 6–12   postage 2–16   writg. apparat.  6–10   chain 69–10   267–15–6  
            
            
              Sep.
              
              
              Given in Charity at different times 3f.
            
            
              
              23.
              
              Pd. for books 77f.
            
            
              
              24.
              
              Pd. for books 25f4.—do. 9f—do. 24f—do. 18f10.
            
            
              
              Pd. for paper 20f.—gave Patsy 3f—pd. for books 286f.
            
            
              
              25.
              
              Pd. for books 4f10—gave taylor’s garçon 1f4.
            
            
              
              26.
              
              Pd. engraver 24f.
            
            
              
              Pd. Mark expences Sep. 20—27 breakfast viz.
            
            
              
                  ₶   traiteur 32  hhd. exp.  99–5   131–5  
            
            
              
              28.
              
              Gave Patsy 30f.
            
            
              
              30.
              
              Pd. Gouyon loueur de carosse for this month 384f.
            
            
              Oct.
              1.
              
                Pd. Marc  his wages for last month  80f   do. for Legrand’s do.  50f   do. for Vendome’s do.  60   do. for Mrs. Mayen house hire  480   670f  
            
            
            
              
              4.
              
              Pd. linen merchant’s acct. 192f.
            
            
              
              5.6.
              
                Pd. for handirons 1. pr. 70f. f  s   Pd. Marc for  traiteur Sep. 27—Oct. 3 inclus.  143– 2   hhd. expen. Sep. 27—Oct. 3. 157–15   houshold furniture 36– 9   washing 18– 6   fuel 24–10   gazettes 45–  425– 2  
            
            
              
              Do. for James 9f6.
            
            
              
              Pd. bookbinder 45f10—paid for books 8f10.
            
            
              
              8.
              
              Pd. for 59 bottles Bourdeaux 208f—Molini for books 21f.
            
            
              
              11.
              
                Pd.  bookbinder 26f18.      ₶   Pd. Marc for traiteur  81–16   hhd. expences 101–15   183–11  
            
            
              
              12.
              
              Paid for books 8f8—for do. 9f.
            
            
              
              Pd. in part for a pr. of bed candlesticks 6f.—pd. for thermometer 2f.
            
            
              
              Gave Patsy 24f.
            
            
              
              13.
              
              Pd. M. La Marche in part for sheets 1176f.
            
            
              
              15.
              
              Recd. of Monsr. Grand for United states 4000.f.
            
            
              
              Recd. of Monsr. Le Couteu in part for Mr. Adams’s bill of 6000 florins on Holland 6000f. to be credited to United states.
            
            
            
              Oct.
              15.
              
              Pd. M. La Marche balance for sheets 69f.
            
            
              
              16.
              
              Pd. Notary for writing lease &c. 72f.
            
            
              
                Pd. for houshold furniture to  Favier 720f   Bouché 240  Le Clerc  432  Prudot 72  Law 168  1632 
            
            
              
              Pd. portage of do. to the hotel Tetebout 10f16.
            
            
              
              17.
              
              Pd. Madme. Mayan house rent in full hotel d’Orleans 256f.
            
            
              
              Pd. for 2 pr. large candlesticks 144f 3. pr. small do. 108f.
            
            
              
              Gave servts. on leaving hotel d’Orleans 24f.
            
            
              
              18.
              
                Pd. balance for pr. of bed candlesticks 6f. ₶    Pd. Marc for  brooms & other small affairs for the house  123–18   other trifles 3–17   nurse who attended James 97–10   Traiteur 54–15   other hhd. exp. 88– 8   368– 8  
            
            
              
              Pd. for a coal grate 105f12.
            
            
              
              Gave the poor woman at Tetebout 12f.
            
            
              
              Pd. for garters 3f.—spunges 6f.
            
            
              
              * discontinued.
            
            
              
              19.
              
              Pd. for book 4f—lamps 1f16.
            
            
              
                 ₶   Pd. for  2 small laughing busts 21–   2. pictures of heads  7–4   2. do. half lengths, viz. an Ecce homo & another  18–  
            
            
              
              Paid garçons 1f4.
            
            
            
              
              20.
              
              Paid at Concert spirituel 6f.
            
            
              
              21.
              
              Paid for making mattrasses 75f12.
            
            
              
              Pd. a Menuisier for nothing 48f.
            
            
              
              Pd. for a pr. handirons 108f.—for 2 pr. do. 72f.
            
            
              
              22.
              
                ₶   Pd. Marc  30 voies of wood @ 22f10  675 } ₶753   portage @ 1f4 36    cutting 24    drink money 18    small utensils for house 6  small necessaries abt. do. 36–17   servants hire 54  portage 9–18   postage 1–16   washing 26–   Traiteur 18th. & 19th. 54  drink money 13– 4   954–15  
            
            
              
              Pd. Daguere for lamps 91f8.
            
            
              
              Pd. for 6½ doz. china plates, a sallad dish & 3. doz. caraffes 166f18.
            
            
              Oct.
              25.
              
              Paid Royez for books 40f10.
            
            
              
              26.
              
              Pd. for a fountain & cistern 100f.
            
            
              
              Pd. for colours 12f.
            
            
              
              Pd. for 11. first livraisons of the Encyclopedie 295f10.
            
            
              
              Pd. for a Hercules in plaister 36f.
            
            
              
              Pd. for books 39f.
            
            
              
              27.
              
              Pd. Marc from Oct. 18—29. towit
            
            
            
              
                ₶      postage 20–15   fitting house 18–10   potences for a table  24–18   Traiteur 60–  hhd. exp. 136–17   261  
            
            
              
              28.
              
              Pd. Doctr. McMahon for attendg. James 120f.
            
            
              
              29.
              
              Pd. the Chirurgeon for do. 300f.
            
            
              
              Recd. back for candlesticks returned 36f.
            
            
              
              Pd. for two stoves & fitting up 486f12.
            
            
              
              Pd. for five paintings (heads) 11f16.
            
            
              
              Pd. for pr. shoes 7f.
            
            
              
              30.
              
              Pd. chariot hire for this month 384f.
            
            
              
              Pd. for books 12f.
            
            
              
              31.
              
              Repd. Colo. Humphries for Mrs. Barclay 24f.
            
            
              Nov.
              2.
              
                Pd. for books 30f8.  f   Pd. Marc.  armoire for house linen   20  postage –15   Traiteur 91–13   hhd. exp. 85–17   198– 5  
            
            
              
              Pd. do. wages of servants for last month viz.
            
            
              
                  Marc  80f   Le Grand  50f   Vendome  62f   Le frotteur    50f   242  
            
            
              Nov.
              3.
              
              Gave Patsy 27f. charity at different times 9f.
            
            
              
              4.
              
              Paid a Menuisier 132f.
            
            
            
              
              5.
              
              Pd. Mr. Williams for 21. bottles Madeira 63f.
            
            
              
              Pd. for a chaffg. dish 18f. 1 bottle Spir. wine 3f10.
            
            
              
              Pd. for thimbles of bed sconces 2f.—pr. pumps 7f.
            
            
              
              Pd. Mme. La Marche lingere in full 600f.
            
            
              
              9.
              
              Pd. for carpet for ding. room & do. for bedside 234f.
            
            
              
              10.
              
              Pd. Marc for Nov. 1—7. to wit
            
            
              
                  charity 9f  s   postage 2–14   washing 13–14   hhd. furniture  24–  Traiteur 107– 4   hhd. exp. 61–17   218– 9  
            
            
              
              11.
              
              Gave Patsy 12f.
            
            
              
              12.
              
              Lent Colo. Le Maire 400f. and gave him an order on Mr. Madison junr. of Orange for 10. guineas.
            
            
              
              Recd. in part for Mr. Adams’s bill on Holland 4400f.
            
            
              
              13.
              
              Pd. Frouillé for books 66f.
            
            
              
              Pd. a Menuisier in part for beaufets & bookshelves 120f.
            
            
              
              14.
              
              Pd. for pr. shoes 12f.
            
            
              
              17.
              
              Pd. Aury for hats & silk stockgs. in full 159f.
            
            
              
              Gave Patsy 6f.
            
            
              
              Pd. Marc Nov. 8—14 to wit
            
            
              
                  f  s   books 35–14   drink money 7– 4   kitchen utensils   24– 8   Traiteur 74– 2   hhd. exp. 113–12   255– 0  
            
            
              
              22.
              
              Pd. for 2. Military charts 72f.
            
            
              
              Recd. of Monsr. Grand for United states 4000.f.
            
            
              
              23.
              
              Gave Patsy 12.f.
            
            
              Nov.
              24.
              
              Pd. Marc from 15th.—21st. to wit
            
            
            
              
                  f   s   postage 5– 7   dress 6–10   hhd. furniture 10–  hhd. expences  84–17   Traiteur 124–  230–14  
            
            
              
              Pd. Mrs. Barclay for China, tea & brandy 1054f.
            
            
              
              25.
              
              Pd. Guireaud rent, advance for last 6 months of lease 3000f.
            
            
              
              Pd. Royez for books 12f—Mr. Jackson for do. 63f.
            
            
              
              27.
              
              Pd. Royez for books 62f—pd. for grate 18f.
            
            
              
              Pd. for clothes for James 186f.
            
            
              
              29.
              
              Pd. for blankets, hair, feathers &c. in part 1000f.
            
            
              
              30.
              
              Pd. Chariot hire for the month 384f.
            
            
              
              Pd. for Night table in part 60f.
            
            
              
              Pd. Royez for books 60f—pd. for fiddle strings 7f4.
            
            
              Dec.
              1.
              
                 f  Pd. servants wages  Marc 100–  for the month.   Le Grand   50–  Vendome  60–  Frotteur  50–  260. 
            
            
              
              Pd. Marc 22d.—28th. inclusive to wit
            
            
              
                  f   s   postage 6–15   hhd. furniture 3–12   medecine 5– 8   washing 18– 7   traiteur 138– 0   hhd. expences  92–14   264–16  
            
            
              
              Gave James 12f.
            
            
              
              Pd. a Menuisier in full 126f.
            
            
            
              
              3.
              
              Gave a garçon 1f10.
            
            
              
              5.
              
              Pd. for sword chain 6f.
            
            
              
                Pd. Mr. Williamos  things bought for A. S. Jefferson    556f   do. bought for my children &c.  771f   1327  
            
            
              Dec.
              6.
              
              Pd. an Eboniste balce. for Night table 60f.
            
            
              
              Pd. mending Chess-men 18f.
            
            
              
              8.
              
              Pd. Marc Nov. 29—Dec. 6. viz.
            
            
              
                  f   s   thermometer 2– 8   fuel 5– 8   dress 6– 8   bathing 17– 4   hhd. furniture   23– 2   Traiteur 144–  hhd. exp. 107–11   306– 1  
            
            
              
              Recd. by Mr. Williamos from Le Couteux on Mr. Adams’s bill on Holland 2000f.
            
            
              
              The balance still due is 940f–7s–6d.
            
            
              
              Gave Patsy 6f.
            
            
              
              9.
              
              Pd. W. T. Franklin balce. for copying press &c. 88f2.
            
            
              
              13.
              
              Pd. for books from Royez 97f paid bookbinder 113f12.
            
            
              
              16.
              
              Pd. Marc. Dec. 6—12 viz.
            
            
              
                  f  s   washing 6–11   postage 2–12   Charity 9–  Traiteur 152–  hhd. exp.   164– 4–6   334– 7–6  
            
            
              
              Pd. the Traiteur 150f being the half of what I am to pay him for teaching James, the other half to be paid when he is taken away.
            
            
            
              
              Pd. Goldsmith for Royez for books 43f10.
            
            
              
              Recd. of Mr. Williamos in part for Mr. Adams’s bill sold Couteux 300f.
            
            
              
              17.
              
              Pd. at Panthemont for Patsy 1000f.
            
            
              
              20.
              
              Recd. of Mr. Grand for the United states 4000f.
            
            
              
               Pd. Marc Dec. 13—19 ₶    postage 6–19   washing   4–10   traiteur 117–  hhd. xp. 92–11   221– 
            
            
              Dec.
              20.
              
              Pd. Hotel de Jabac for toile de Jouy (red) 621f.
            
            
              
              Recd. of Mr. Williamos balance due from Le Couteux for Mr. Adams’s bill 240₶–7s–6d.
            
            
              
              Repd. Mr. Williamos for sundries for Patsy 24f18.
            
            
              
              22.
              
              Pd. Bailly for books 22f14.
            
            
              
              23.
              
              Pd. do. for do. 12f.
            
            
              
              25.
              
              Pd. mending sleeve buttons 15f.
            
            
              
              26.
              
              Pd. book binder 51f15.
            
            
              
              27.
              
              Pd. for books 6f.
            
            
              
              28.
              
               Pd. Marc. Dec. 20—26 ₶   s   postage 2– 6   servts. clothes 24–  hhd. repairs 12–  hhd. furniture   40–19   hhd. exp. 97–12   Traiteur 68   244–17  
            
            
              
              Pd. for books 10f8.
            
            
              
              29.
              
              Pd. La Forest pedicure 12f.
            
            
              
              30.
              
              Borrowed of Mr. Short 1000f.
            
            
            
              
              Pd. Bohain tapisseur in part 1500f.
            
            
              
              Pd. Mr. Williamos for etrennes for Patsy 78f.
            
            
              
              31.
              
              Pd. for pr. shoes 6f.
            
            
              
              Pd. Gueraud a quarter’s rent 1500f.
            
            
              
              Pd. Guyon coach hire for the month 384f.
            
            
              
                wagesetrennesamt.  ₶  ₶ ₶   Pd.  Marc 100+24124   Legrand 50+1262   Vendome 62+1274   the Frotteur 50+1262   Colo. H.’s servt.  1212   Mr. Short’s do. 1212   garçon traiteur 1212   poor woman    1212   262 +  108   =  370  
            
            
              
              Gave the frotteur for clothing himself 3. months 18f.
            
            
              
              Gave James 12f.
            
          
        